DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TANAKA et al (US 2017/0018363).
Regarding claim 1, TANAKA discloses an electronic component (Fig. 2, 10) comprising: a laminate (Fig. 2, 12) including a plurality of dielectric layers (Fig. 2, 20)  and a plurality of internal electrodes (Fig. 2, 24/22)  that are alternately laminated; and an external electrode (Fig. 2, 40)  electrically connected to the plurality of internal electrodes (Fig. 2); wherein the laminate includes: a first main surface (Fig. 2, 17)  and a second main surface (Fig. 2, 18)  opposing each other in a laminating direction (Fig. 1, T); a first side surface (Fig. 1, 15) and a second side surface (Fig. 1, 16) opposing each other in a width direction (Fig. 1, W)  perpendicular or substantially perpendicular to the laminating direction; and a first end surface (Fig. 2, 13) and a second end surface (Fig. 2, 14) opposing each other in a length direction (Fig. 1, L)  perpendicular or substantially perpendicular to the laminating direction and the width direction (Fig. 1); a side margin portion (Fig. 3, 32/34) is provided in a region in which the plurality of internal electrodes are not provided when a cross section of the laminate having the length direction and the width direction is viewed from the laminating direction (Fig. 3); and an outer layer portion (Fig. 2, 28/30) includes a plurality of layer-margin layers (Fig. 2, 46/48) laminated in the laminating direction (Fig. 2), the outer layer portion being a region in which the plurality of internal 39electrodes is not provided (Fig. 2), in addition to the side margin portion, when a cross section of the laminate having the laminating direction and the width direction is viewed from the length direction (Figs. 2-3) and a dimension of the outer layer portion in the laminating direction is about 5 µm or more and about 95 µm or less (15-40 µm [0034]).  
Regarding claim 2, TANAKA further discloses that a boundary (Fig. 3, boundary between 32/34 and 48) is provided between the side margin portion and the outer layer portion in the laminating direction (Fig. 3).  
Regarding claim 3, TANAKA further discloses that Si is included in the plurality of layer-margin layers ([0034]); and a content of Si included in at least one of the layer-margin layers located on an outermost side in the laminating direction among the plurality of layer-margin layers is larger than a content of Si included in remaining ones of the layer-margin layers other than the one of the layer-margin layers located on the outermost side ([0034]).  
Regarding claim 4, TANAKA further discloses that a boundary is provided between a plurality of the layer-margin layers adjacent to each other in the laminating direction (Fig. 10).  
Regarding claim 6, TANAKA further discloses that the boundary is defined by a difference in sinterability between material defining the plurality of the layer-margin layers adjacent to each other in the laminating direction (Fig. 3, the layers at the boundary are different and therefore have different sinterability [0034]).  
Regarding claim 8, TANAKA further discloses that the external electrode includes a three-layer structure (Fig. 1, 40) defined by a base electrode layer (Fig. 2, 40a), a lower plating layer (Fig. 2, 40b) on a surface of the first base electrode layer, and an upper plating layer (Fig. 2, 40c) on a surface of the first lower plating layer.  
Regarding claim 9, TANAKA further discloses that the base electrode layer includes Ni, Cu ([0057]), Ag, Pd, Ag-Pd alloys, or Au; the plurality of internal electrodes include Ni ([0038]);  42the lower layer plating layer includes Ni ([0059]); and the external electrode layer includes Sn ([0059]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al (US 2017/0018363) in view of LEE et al (US 2015/0348712).
Regarding claim 5, TANAKA fails to teach the claim limitations. 
LEE teaches that the plurality of dielectric layers (Fig. 3, 161) include dielectric ceramic particles (Fig. 4B, at Db [0091]), a particle size (Fig. 4B, Db) of the dielectric ceramic particles in a central portion of the dielectric layers (Fig. 4B, center) is different from a particle size of the dielectric ceramic particles in an end portion (Fig. 4B, sides) of the dielectric layer in the length direction (Fig. 4B, left to right particle sizes change and therefore can be considered different as they are not all exactly the same).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE, that particle sizes are not all exactly the same and differ from area to area, to the invention of TANAKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 7, TANAKA fails to teach the claim limitations. 
LEE teaches that a total thickness of an outer one of the plurality of the 41layer-margin layers (Fig. 2, 162b) adjacent in the laminating direction (Fig. 2, up and down) is greater than a total thickness of an inner one (Fig. 2, 162a) of the plurality of the layer-margin layers adjacent in the laminating direction (Fig. 2).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE, to the invention of TANAKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 10, TANAKA fails to teach the claim limitations. 
LEE teaches that corners and ridges of an outer one of the plurality of the layer-margin layers are rounded (Fig. 2, bottom corners of 162b), and corners and ridges of an inner one of the plurality of the layer-margin layers are not rounded (Fig. 2, no corners of 162a are rounded).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE, to the invention of TANAKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al (US 2017/0018363) in view of KIM et al (US 2020/0168399).
Regarding claim 11, TANAKA fails to teach the claim limitations.
KIM teaches that a color tone adjustment layer (Fig. 3, 132) is provided within the outer layer portion (Fig. 3, 114).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM, to the invention of TANAKA, in order to reduce the ESL of the capacitor (KIM [0007]).
Regarding claim 12, TANAKA fails to teach the claim limitations.
KIM teaches that the color tone adjustment layer is defined by a dummy internal electrode that is not electrically connected to the external electrode (Fig. 3, 132 [0034]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM, to the invention of TANAKA, in order to reduce the ESL of the capacitor (KIM [0007]).
Regarding claim 13, TANAKA fails to teach the claim limitations.
KIM teaches that the color tone adjustment layer is defined by a dummy internal electrode (Fig. 4A, 131/132) that is electrically connected to the external electrode ([0062]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM, to the invention of TANAKA, in order to reduce the ESL of the capacitor (KIM [0007]).
Regarding claim 14, TANAKA fails to teach the claim limitations.
KIM teaches that an antioxidation layer (Fig. 3, 131) is provided within the side margin portion (Fig. 3, 114), the antioxidation layer being defined by a dummy 43internal electrode ([0034]) which is not electrically connected to the external electrode (Fig. 3).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM, to the invention of TANAKA, in order to reduce the ESL of the capacitor (KIM [0007]).
Regarding claim 15, TANAKA fails to teach the claim limitations.
KIM teaches that the laminate further includes a first dummy internal electrode (Fig. 4A, 131) that is exposed to the first end surface (Fig. 4A, left surface) and a second dummy internal electrode (Fig. 4A, 132) that is exposed to the second end surface (Fig. 4A, right surface).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM, to the invention of TANAKA, in order to reduce the ESL of the capacitor (KIM [0007]).

Additional Relevant Prior Art:
LEE et al (US 2016/0126014) teaches relevant art in Fig. 1-3.
MIZUNO et al (US 2016/0284471) teaches relevant art in Fig. 1-4.
TANAKA et al (US 2019/0189354) teaches relevant art in Fig. 1-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848